IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00219-CR

                          IN RE BALTASAR D. CRUZ


                               Original Proceeding



                          MEMORANDUM OPINION


      Baltasar D. Cruz’s application for writ of mandamus is denied. His emergency

motion to stay proceedings is dismissed as moot.



                                                   PER CURIAM
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 13, 2009
[OT06]